17 N.Y.3d 774 (2011)
952 N.E.2d 1070
929 N.Y.S.2d 76
2011 NY Slip Op 76225
In the Matter of TOMMY R. JACKSON, Appellant,
v.
WILLIAM WALSH, Onondaga County Court Judge, et al., Respondents.
Motion No: 2011-461
Court of Appeals of New York.
Submitted May 2, 2011.
Decided June 23, 2011.
Motion to vacate this Court's March 31, 2011 dismissal order granted and appeal reinstated [see 16 NY3d 826 (2011)]. On the Court's own motion, appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for leave to appeal denied. Motion for poor person relief dismissed as academic.